Name: COMMISSION REGULATION (EEC) No 2133/93 of 28 July 1993 amending Regulation (EEC) No 3893/92 fixing the reference prices for fishery products for the 1993 fishing year
 Type: Regulation
 Subject Matter: fisheries;  prices
 Date Published: nan

 No L 191 /84 Official Journal of the European Communities 31 . 7 . 93 COMMISSION REGULATION (EEC) No 2133/93 of 28 July 1993 amending Regulation (EEC) No 3893/92 fixing the reference prices for fishery products for the 1993 fishing year Community withdrawal and sale prices for these products are laid down, for the 1993 fishing year, by Commission Regulation (EEC) No 2132/93 0 ; Whereas, for the new products listed in Annex II to Regulation (EEC) No 3759/92, the reference prices are derived from the guide prices ; whereas the guide prices for these new products are laid down, for the 1993 fishing year, in Council Regulation (EEC) No 1917/93 (6) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as amended by Regulation (EEC) No 697/93 (2), and in parti ­ cular the first subparagraph of Article 22 (6) and Article 23 (5) thereof, Whereas Regulation (EEC) No 3759/92, in the process of reforming various mechanism of the common organiza ­ tion of markets in fishery products, introduces new species subject to the reference price system ; Whereas Commission Regulation (EEC) No 3893/92 (3), as amended by Regulation (EEC) No 351 /93 (4), fixes for the 1993 season the reference prices forming part of the common organization of markets before the entry into force of Regulation (EEC) No 3759/92 ; whereas, there ­ fore, Regulation (EEC) No 3893/92 should be amended to include reference prices for the new species ; Whereas, for the new products listed in Annex I to Regu ­ lation (EEC) No 3759/92, the reference prices equal the Community withdrawal and sale prices ; whereas the HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EEC) No 3893/92 are supplemented by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 388, 31 . 12 . 1992, p. 1 . (2) OJ No L 76, 30. 3 . 1993 , p. 12. (3) OJ No L 392, 31 . 12. 1992, p. 9 . (4) OJ No L 41 , 18 . 2. 1993, p. 12. (5) See page 81 of this Official Journal . (6) OJ No L 174, 17 . 7 . 1993, p. 1 . 31 . 7. 93 Official Journal of the European Communities No L 191 /85 ANNEX 1 . Reference prices of products listed in Annex 1(A), (D) and (E) to Regulation (EEC) No 3759/92 l Reference price (ECU/tonne) Species Size (') Gutted fish, with head Whole fish l Extra , A (') B (') Extra , A (') B (') Dab 1 536 473 442 347 (Limanda limanda) 2 410 347 315 221 ex 0302 29 90 Flounder 1 299 261 261 205 (Platichthys flesus) 2 224 187 187 131 ex 0302 29 90 Albacore or longfinned tuna 1 1 890 1 021 1 458 1 377 (Thunnus alalunga) 2 1 890 1 021 1 377 1 296 0302 31 10 and 0302 31 90 Cuttlefish 1   832 624 (Sepia officinalis and 2   832 624 Rossia macrosoma) 3   520 312 ex 0307 41 80 Sole 1 3 735 3 320 2 905 2 283 (Solea spp.) 2 3 735 3 320 2 905 2 283 0302 23 00 3 3 528 3 113 2 698 2 075 4 2 905 2 490 2 075 1 660 5 2 490 2 075 1 660 1 453 (') The freshness categories , sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92. 2. Reference prices of products listed in Annex II to Regulation (EEC) No 3759/92 CN Code Description Reference prices(ECU/tonne) A. Frozen products falling within CN codes 0303 and 0304 0303 31 10 Greenland halibut (Reinhardtius 1275 hippoglossoides) B. Frozen products falling within CN code 0306 ex 0306 13 90 Shrimps of the family Penaeidae 4 250 3. Reference prices for certain frozen products listed in Annex IV (B) and Annex V to Regulation (EEC) No 3759/92 Product Presentation Reference price (ECU/tonne) Swordfish (Xiphias gladius) Whole fish , with or without head 3 200 ex 0303 79 87